Fourth Court of Appeals
                                  San Antonio, Texas
                                       JUDGMENT
                                     No. 04-14-00145-CV

            IN THE GUARDIANSHIP ESTATE OF MARIA I. RODRIGUEZ

                      From the Probate Court No. 1, Bexar County, Texas
                                Trial Court No. 2010-PC-2639
                       Honorable Polly Jackson Spencer, Judge Presiding

      BEFORE JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE MARTINEZ

       In accordance with this court’s opinion of this date, this appeal is DISMISSED. Costs are
assessed against the party that incurred them.

       SIGNED October 15, 2014.


                                               _________________________________
                                               Sandee Bryan Marion, Justice